Citation Nr: 0413175	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
secondary disabilities of hypertension and kidney disease.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran served on active duty in the United States Coast 
Guard from June 1962 until June 1965.  From August 1966 until 
January 1984 the veteran was a member of the Coast Guard 
Reserve.  

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus with 
secondary disabilities of hypertension and kidney disease.  
The December 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the December 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal in July 
2003.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not manifest during 
service or to a compensable degree within one year after 
service.

2.  The veteran's diabetes mellitus is not related to his 
military service.  


CONCLUSION OF LAW

Service connection for diabetes and any secondary 
disabilities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for diabetes mellitus 
with secondary disabilities of hypertension and kidney 
disease.  In substance, he contends that his diabetes 
mellitus became manifest to a compensable degree prior to the 
end of the one year statutory presumptive period.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran and his attorney were 
notified by the June 2003 Statement of the Case (SOC) of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.  More significantly, 
letters were sent to the veteran and his attorney in October 
2002 and April 2003 which specifically discussed the 
pertinent provisions of the VCAA.  Crucially, the veteran and 
his attorney were informed by means of these letters as to 
what evidence the veteran was required to provide and what 
evidence VA would attempt to obtain on the veteran's behalf.  
These letters explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
even though the letter requested a response within 30 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. 
§ 5103(b). 

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in December 2002, prior to 
the expiration of the one-year period following the October 
2002 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran and his attorney 
two letters, one sent before the RO decision and the other 
sent after the initial rating decision that expressly 
notified the veteran and his attorney that there was one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained private medical records 
identified by the veteran as being relevant to his claim.  
Additionally, the DRO review requested in the veteran's NOD 
was provided and the results of the review are in the June 
2003 SOC.

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
and his attorney were informed of the right to a hearing and 
were presented several options for presenting personal 
testimony; the veteran indicated in his substantive appeal 
that he did not want a BVA hearing, and he did not request a 
hearing before the RO.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Active military service is defined, in part, 
as active duty and any period of active duty for training 
(ACDUTRA). 
See 38 U.S.C.A. § 101(24) (West 2002); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b). When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 38 C.F.R. § 3.303(b).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus. See Hickson, supra. With respect to 
secondary service connection, a similar analysis applies. 
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability. See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The veteran served on active duty from June 1962 until June 
1965.  His service medical records are absent of any 
reference to the treatment or diagnosis of diabetes mellitus.  

In August 1966 the veteran reported for ACDUTRA as a member 
of the Coast Guard Reserve.  During a routine physical the 
Coast Guard doctor found sugar in the veteran's urine and 
diagnosed diabetes.  The Coast Guard physician's August 1966 
diagnostic report contains the statement that the veteran had 
been "entirely asymptomatic except for a twenty pound weight 
gain in the past year..." The veteran was counseled to seek 
medical attention upon his return home.  No therapy or 
restricted diet was prescribed.

In December 1966, the veteran wrote a memorandum to the 
Commandant of the Coast Guard clarifying his medical status.  
The veteran stated that he was experiencing no symptoms of 
diabetes.  He enclosed statements from a private physician, 
L.F.B., M.D. and the New Jersey State Department of Health, 
Division of Chronic Illness.  The health department 
documentation verified a normal blood sugar test result.  Dr. 
L.B.'s December 1966 opinion stated that the veteran was 
diagnosed as a "potential" diabetic with no symptoms of the 
active disease and no need for any treatment.

The veteran's service medical records also include a June 
1971 report of medical history.  In it, the veteran 
specifically denied a history of sugar in his urine as well 
as any history or current diagnosis of diabetes.  Urine 
testing conducted incident to the examination was negative 
for sugar.  

There are no pertinent medical records until many years 
thereafter.  

In September 2002, Dr. J.A.P., M.D. executed a document 
entitled "Interrogatories to Medical Professional".  It 
should be noted that the heading of the document was labeled:

United States Department of Veterans Affairs 
Board of Veterans Affairs/Regional Office  

The document, however, is not an official VA form, nor was it 
generated by VA, including the Board.  It appears that this 
document was generated by the veteran's attorney, who did not 
know the correct name of the Board.    

The Board also notes the use of the term "Interrogatories" 
to describe the document is inconsistent with the nature of 
the current proceedings.  Black's Law Dictionary, 7th Edition 
defines an interrogatory as "A written question (usually in 
a set of questions) submitted to an opposing party in a 
lawsuit as part of discovery."  In contrast, the statutes 
and regulations pertaining to veterans' benefits have created 
a "nonadversarial, ex parte, paternalistic system for 
adjudicating veterans' claims."  See Collaro v. West, 136 
F.3d 1304, 1309-10 (Fed. Cir. 1998);  See also 38 C.F.R. 
§ 3.103 (2003).  

It is unclear whether Dr. J.P. was mislead into believing 
that the so-called "Interrogatories" emanated from the 
Board or the RO when in fact it was drafted on behalf of the 
veteran.  In any event, in his response to the 
"Interrogatories", Dr. J.P. indicated by check mark that he 
had reviewed the veteran's service medical records, that he 
believed that the veteran suffered from diabetes while in 
service and that he believed that the veteran's current 
diabetes was related to diabetes incurred in service.  The 
doctor further indicated that he was a Board Certified 
Endocrinologist who began treating the veteran in May 1997.  

In addition, the veteran's attorney also provided Dr. J.P. 
with a document titled "Current Level of Disability 
Questionnaire".  This document also bore the misleading 
heading "United States Department of Veterans Affairs Board 
of Veterans Affairs [sic]/Regional Office".  Again, this 
document was not generated by VA.  

Both the "Interrogatories to Medical Professional" and the 
"Current Level of Disability Questionnaire" were submitted 
by the veteran's attorney to the RO along with the veteran's 
claim.

Dr. J.P. executed a March 2003 letter to the veteran's 
attorney which stated that the veteran is currently diagnosed 
with diabetes and that it was most likely that "the 
veteran's diabetes mellitus was manifest within one year of 
his discharge".  The letter based its conclusion on the 
asserted pathophysiology of diabetes and the August 1966 
finding of diabetes.  

Analysis

At the outset of its discussion, the Board observes that the 
official records do not indicate that the veteran served in 
Vietnam, and the veteran himself does not appear to so 
contend.  Accordingly, the statutory presumptions relating to 
herbicide exposure are not for application in this case.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2003). 

As noted above, in order to establish service connection for 
a claimed disorder, there must be: (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease and the 
current disability.  See Hickson, supra.

There is competent medical evidence that the veteran 
currently has diabetes  mellitus, to include the "Current 
Level of Disability Questionnaire" which was signed by Dr. 
J.P. on August 2002.  Hickson element (1) has therefore been 
satisfied.  

With respect to Hickson element (2), evidence of in-service 
incurrence of disease (including within the one year 
presumptive period after service), the record does not 
demonstrate, nor does the veteran appear to contend, that he 
had diabetes or any manifestation thereof during his period 
of active duty, which ended in June 1965.  The veteran 
contends, in essence, that his diabetes first became manifest 
during the one year presumptive period after service.  

As noted above, presumptive service connection requires 
competent evidence that the disease or disability subject to 
the presumption manifested to a compensable degree within one 
year from the date of separation from service.  See 38 C.F.R. 
§§  3.307; 3.309 (2003).  The veteran separated from service 
in June 1965 and the presumptive period therefore concluded 
in June 1966.    

The Board observes in passing that the veteran was on ACDUTRA 
at the time of the August 1966 medical record which referred 
to diabetes.  ACDUTRA is considered a period of active 
service for the purposes of evaluating service connection, 
however, for a chronic disease such as diabetes, mere 
diagnosis during ACDUTRA does not provide the basis for a 
finding of service connection.  
See 38 U.S.C.A. § 101 (24)(B)(West 2002).  

The veteran's attorney asserts on his behalf, in substance, 
that Hickson element (2) has been met by virtue of Dr. J.P.'s 
responses to the September 2002 "Interrogatories" and the 
doctor's March 2003 letter.  Specifically, the veteran's 
attorney maintains that these statements prove that the 
veteran's diabetes manifested to a compensable degree within 
the presumptive period.  

The veteran's attorney appears to assert that the 
documentation signed by Dr. J.P., by virtue of the 
qualifications of the doctor, should be dispositive of the 
issue and that therefore the claim must be granted.  However, 
the Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden, supra.  However, 
consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches . . .. As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
     . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

The veteran has presented the March 2003 opinion of his 
treating physician, Dr. J.P., that it was "most likely" 
that the veteran was suffering from diabetes to a compensable 
degree during the presumptive period, that is to say prior to 
June 1966.  Dr. J.P. evidently based that conclusion on the 
findings of sugar in the blood of the veteran by the Coast 
Guard doctor in August 1966, which was, however, after the 
end of the one year presumptive period.  Dr. J.P. did not 
point to any specific evidence of diabetes within the one 
year presumptive period, and indeed there is none.  

In addition, and crucially in the Board's estimation, Dr. 
J.P. does not address much other contemporaneous and 
subsequent medical evidence which supports the proposition 
that diabetes was not present at all in service or within the 
one year presumptive period after service.  Competent medical 
evidence in the file includes the pertinently negative 
service medical records, including the March 1965 separation 
examination report, which is negative for sugar in the urine.  
In addition, there is the November 1966 record from the New 
Jersey Department of Health, Division of Chronic Illnesses 
which shows another test result indicating no sugar in the 
veteran's urine.  Additionally, there is the December 1966 
medical opinion of Dr. L.B., based upon his contemporaneous 
examination of the veteran, finding that the veteran was not 
a diabetic and suffered no ill effects of diabetes.   
Interestingly, these latter documents were obtained by the 
veteran for the specific purpose of debunking the August 1966 
finding of diabetes, as was made clear in the veteran's 
December memorandum seeking promotion to Lieutenant on the 
basis of good physical health.. 

Further, competent medical evidence indicates that the 
veteran was without diabetes for many years thereafter.  
There is no indication of diabetes with respect to the  
veteran's subsequent many years of service in the Coast Guard 
Reserve. Specifically, a 1971 physical examination report 
indicated that there was no sugar in the veteran's urine, and 
that the veteran complained of no diabetic symptomatology.  
In fact, there is no evidence of any treatment for diabetes 
until many years post-service; Dr. J.P asserts that he began 
treating the veteran for diabetes in 1997, over 30 years 
after the 1965-6 time frame.  

In short, the competent medical evidence as a whole shows 
that the August 1966 test result indicating sugar in the 
urine and asymptomatic diabetes was an incorrect finding 
which was not replicated before, shortly thereafter and 
indeed for decades thereafter.  None of this evidence is 
addressed by Dr. J.P.  Dr. J.P. did not address the 1965, 
1966 and 1971 medical evidence which indicates that diabetes 
was not present, nor has he explained the decades-long gap 
between the purported onset of diabetes in 1966 and his 
initial treatment of the veteran in 1997.   Dr. J.P. merely 
asserted that the general pathophysiology of diabetes (which 
he did not explain) and the one time clinical finding of 
asymptomatic diabetes, which was after the presumptive and 
was not replicated for decades thereafter,  indicate that the 
veteran had manifested diabetes to a compensable degree 
within the presumptive period.  

The Court has held that on numerous occasions that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  For this reason the Board accords 
the opinion of Dr. J.P. little weight of probative value.

In addition, although  Dr. J.P. is a board certified 
endocrinologist, he did not have an opportunity to observe 
the veteran's condition until over thirty years after the 
purported initial diagnosis.  On the other hand, there is of 
record the December 1966 opinion of Dr. L.B which stated that 
the veteran was not a diabetic.  The Board places greater 
weight of probative value on Dr. L.B.'s opinion than it does 
on Dr. J.P's opinion.  Dr. L.B. was an appropriately 
credentialed doctor who undertook a examination of the 
veteran in light of the August 1996 findings by the Coast 
Guard doctor that the veteran had been diagnosed with 
diabetes.  Dr. L.B.'s contemporaneous examination of the 
veteran allowed him to conclude that the veteran's condition 
did have diabetes.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative 
value].  Dr. L.B.'s statement is further supported by the 
contemporaneous conclusions of the New Jersey Department of 
Health, Chronic Disease Division testing.  Therefore, the 
Board accords less weight to the opinion of Dr. J.P.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) [the Board has the 
duty to assess the weight to be given the evidence]; see also 
Guerrieri, supra.
  
In addition, Dr. J.P.'s opinion is somewhat compromised by 
the fact that it is in response to the so-called 
"Interrogatories" presented by the veteran's attorney.  
Setting aside the matter of the heading "Board of Veterans 
Affairs/Regional Office" which have given Dr. J.P.  the 
mistaken impression that the "Interrogatories" came from 
VA, some of the interrogatories were clearly leading and 
provided the doctor with very little opportunity to express 
his medical opinion.  Under the heading of "Impairment" the 
doctor was asked to select "Yes" or "No" to three 
questions.  Specifically, whether a copy of the veteran's 
service medical records were reviewed by the doctor [yes]; 
whether the veteran suffered from diabetes mellitus during 
military service [yes]; and whether the veteran currently 
suffers from diabetes mellitus.  The "yes" answer to the 
second question is inexplicable, particularly in light of the 
"yes" answer to the first question, given that there is 
absolutely no evidence in the service medical records that 
diabetes mellitus was present while the veteran was on active 
duty.   

Next, the doctor was asked to choose between check boxes as 
to whether "[the veteran's] current diabetes mellitus is 
linked to the diabetes diagnosed during military service." 
[emphasis added by the Board].  The first choice is "more 
likely than not".  The doctor checked that selection.  
However, the question presumes that the veteran was diagnosed 
with diabetes during military service.  As stated above, 
although the veteran received a one-time clinical finding of 
diabetes during a period of ACDUTRA, after the end of the 
presumptive period, the service medical records and 
separation examination are wholly absent any reference to an 
in-service incurrence of diabetes mellitus.

In short, the responses of Dr. J.P. to the 
"Interrogatories" were cursory in nature.  The document 
itself was drafted in a way that was misleading and 
apparently designed by wording of the questions and 
limitations of responses to encourage the doctor to reach 
certain conclusions.  As for the March 2003 letter, as 
discussed above it relied on a vague reference to "the 
pathophysiology of diabetes" and on the August 1966 
diagnosis of diabetes, after the close of the presumptive 
period and did not address the volume of contrary 
contemporaneous medical evidence.  For these reasons, the 
Board finds Dr. J.P.'s opinion regarding the timing of the 
origin of the veteran's diabetes to be speculative and 
accords his opinion lesser weight than the other medical 
evidence of record. 

Also of interest is the fact that during service and for many 
years thereafter, the veteran asserted that he had no 
diabetic symptomatology and in fact denied that he was a 
diabetic.  Indeed, the veteran apparently went to some 
lengths in late 1966 to discount the August 1966 diagnosis of 
diabetes so he could stay in the Coast Guard Reserve and be 
promoted.  His memorandum to the Commandant dated December 
1966 detailed the report of Dr. L.B. diagnosing him "as only 
a potential diabetic" and concluded "It is hoped, 
therefore, that my promotion to Lieutenant will be 
finalized."  As discussed above, the Board is obligated to 
consider the medical evidence submitted by the veteran in 
December 1996.  Indeed, for reasons expressed above the Board 
finds such evidence to be highly probative of the central 
question in this case, namely whether the veteran had 
diabetes mellitus in 1996.     
The Board does not dispute Dr. L.B.'s assessment in December 
1966  that the veteran was "a potential diabetic"; that 
assessment proved prophetic thirty years later.  However, 
this is not the same as diabetes mellitus being manifested to 
a compensable degree within the one year presumptive period 
after service.   

In short, in light of all of the evidence of record, 
including the official service records, the medical records 
submitted by the veteran in 1966 and the lack of evidence 
concerning diabetes for over thirty years after service the 
Board finds that a preponderance of the evidence supports the 
conclusion that the veteran did not have diabetes within the 
one year presumptive period after service.  The Board 
concludes that incurrence of diabetes in service is not shown 
and cannot be presumed.  Hickson element (2) has not been 
satisfied, and the veteran's claim fails on that basis.

With respect to Hickson element (3), medical nexus, the Board 
notes that Dr. J.P. in the September 2002 "Interrogatories" 
indicated by check mark that he believed that it was "more 
likely than not" that the veteran's current diabetes was 
"linked to the diabetes diagnosed during military service".  
However, as discussed above diabetes was not in fact 
diagnosed during military service.  Dr. J.P.'s response was 
based on a false premise contained in a leading question and, 
to the extent that it may be considered to be a medical nexus 
opinion, is valueless. 

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, the evidence does not 
support a finding of a chronic disability, diabetes mellitus, 
in service or within the presumptive period.  Second, the 
veteran himself does not appear to contend that he 
continually suffered from diabetes after service.  In fact, 
in 1971 he denied any treatment for diabetes.  In addition, 
there is no objective medical evidence of treatment for 
diabetes until over 30 years after service.  

In short, given that the weight of the evidence does not show 
in-service or presumed incurrence of disease and that no 
showing of chronicity of the disease has been made, Hickson 
element (3), medical nexus, has also not been satisfied.

Finally, in the absence of evidence of diabetes in service, 
there is no need for the Board to obtain a medical nexus 
opinion.  In a claim for compensation benefits the duty to 
assist includes providing a VA medical examination or 
obtaining a medical opinion if VA determines that such an 
examination or opinion is necessary to make a decision on the 
claim.  A medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
evidence of a currently diagnosed disability; (2) establishes 
that the veteran suffered an event, injury, or disease in 
service, or during any applicable presumptive period; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); Charles v. Principi, 16 Vet. App. 370, 
374 (2002).
 In this case, as explained above, element (2) is lacking.  
There is no competent medical evidence of diabetes mellitus 
during service or within the applicable one year presumptive 
period after service.  As explained above, the Board has 
rejected Dr. J.P.'s attempt to establish diabetes during the 
one year presumptive period based on the otherwise 
discredited, post presumptive period August 1966 diagnosis.   
The Board accordingly does not believe a medical opinion is 
necessary in light of the preponderance of the evidence, 
which demonstrates the onset of diabetes three decades after 
service.

The Board will briefly address the matter of service 
connection for secondary disabilities of hypertension and 
kidney disease.  The veteran has not contended that 
hypertension or kidney disease (diabetic nephropathy) 
resulted directly from his military service.  He contends 
that these disorders are caused by his diabetes mellitus.

As stated above, in order for service connection to be 
granted on a secondary basis, there must first be a service-
connected disability from which a causal relationship can be 
established.  As explained above, diabetes mellitus is not 
service connected.  Therefore, Wallin element (2) has not 
been met, and secondary service connection for hypertension 
and kidney disease cannot be granted. 

In summary,  the preponderance of the evidence is against a 
finding that diabetes was incurred in service or within the 
statutory one year presumptive period after service.  In the 
absence of service connection for diabetes that service 
connection cannot be established for the claimed secondary 
disabilities of hypertension and kidney disease.  The 
benefits sought on appeal are accordingly.


ORDER

Entitlement to service connection for diabetes mellitus with 
secondary disabilities of hypertension and kidney disease is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



